MEMORANDUM OPINION
PER CURIAM.
Plaintiff appeals from a judgment in her favor of $1,000 for injuries allegedly sustained in an automobile accident. She premises error on questions to witnesses and to arguments of counsel. Objection was made to only one of the questions— defendant’s occupation. Such a question is proper. Wilcox v. Coons, 362 Mo. 381, 241 S.W.2d 907 (Mo.1951) [17-19]. No objections were made to any of the other questions or to the arguments. Nothing has been preserved for review. There is no precedential value to an extended opinion. Judgment is affirmed pursuant to Rule 84.-16(b).